03/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0273


                                       DA 19-0273


STATE OF MONTANA,                                                      FILED
             Plaintiff and Appellee.                                    MAR 2 2020
                                                                      Bovven       -
                                                                    Clerk c•
       v.                                                         O RD-E R

RANDY S. LAEDEKE,                  ORIGINAL
             Defendant and Appellant.


      Representing himself, Randy S. Laedeke moves this Court for relief, specifically for
a stay of execution and stay of proceedings pending the outcome of his appeal. The
Attorney General's Office for the State of Montana has filed a response in opposition.
      We summarize Laedeke's criminal history from his pleading, the State's response,
and originaljudgment on file here. On May 25,2018, Laedeke entered a guilty plea to one
count of misdemeanor cruelty to animals in the Yellowstone County District Court. The
District Court dismissed his three rernaining counts and sentenced him to a suspended
one-year sentence on September 5, 2018. The judgment directed Laedeke to limit his
ownership to five hooved animals during the suspension ofhis sentence and gave him thirty
days within which to comply. The State sought revocation of Laedeke's sentence in
October 2018 because Laedeke still possessed nine horses.          After giving Laedeke
additional time to comply and upon his failure to do so, the court revoked his sentence on
March 11, 2019, and imposed a one-year sentence, with all but ten days suspended. It
ordered further that all horses be removed from Laedeke's property.
      Laedeke points to § 46-20-204, MCA, for authority to stay execution in criminal
cases. That section authorizes a stay ofcriminal sentences imposing death, imprisonment,
or payment of fines and costs. He acknowledges that "this case at issue does not fall
squarely within the language of[this statutel" He acknowledges also that he was ordered
in the original judgment to reduce the number ofhis horses but maintains that he could not
seek a stay following his sentence upon revocation because he had to serve ten days in jail.
He refers to M. R. App. P. 22 and states that he first sought a stay of execution pending
appeal in the District Court on February 20, 2020. He adds that the District Court held a
hearing and denied the motion. Laedeke contends that a stay is appropriate here and claims
that he "would suffer irreparable damages ifthe order [and]the subject ofthis appeal were
to be enforced at this time."
       The State urges this Court to deny his motion because § 46-20-204, MCA,applies
only to original convictions. State v. Pease, 233 Mont. 65, 68, 758 P.2d 764, 766(1988),
cert. denied,488 U.S. 1033, 109 S. Ct. 845(1989). The State explains that this statute does
not provide relief from a suspended sentence's conditions or for revocation proceedings.
Pease, 233 Mont. at 68, 758 P.2d at 766-67. The State also points out that Laedeke's
request is moot because the one-year suspended term imposed on March 11, 2019, has
expired, and this Court cannot grant effective relief. Shamrock Motors, Inc. v. Ford Motor
Co., 1999 MT 21, ¶ 19, 293 Mont. 188,974 P.2d 1150.
       We agree that § 46-20-204, MCA,applies and is dispositive. M. R. App. P. 22(6)
provides that "[s]ections 46-20-204 and -205 govern stays in criminal cases." This Court
has deterrnined before that § 46-20-204, MCA, applies only to original convictions.
See Pease, 233 Mont. at 68,758 P.2d at 766(stating that § 46-20-204(4), MCA,"provides
for a stay ofexecution and relief pending appeal ofan original conviction."). We conclude
that Laedeke's request for a stay is untimely and improper because he should have pursued
any such request immediately after his September 5,2018 conviction.
       IT IS THEREFORE ORDERED that Laedeke's Motion for Relief from Order of
District Court, Stay of Execution, and Stay of Proceedings Pending Outcome of Appeal is
DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Randy S. Laedeke persoTjilz.
       DATED this r---`k day of March, 2020.



                                                               Chief Justic
                                             2